Citation Nr: 1302917	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  06-36 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability and/or due to Agent Orange exposure. 

2. Entitlement to service connection for a lumbar spine disorder as secondary to service-connected bilateral feet and ankle disorders. 

3. Entitlement to service connection for a right knee disorder as secondary to service-connected bilateral feet and ankle disorders. 

4. Entitlement to service connection for a left knee disorder as secondary to service-connected bilateral feet and ankle disorders. 

5. Entitlement to service connection for a cervical spine disorder as secondary to service-connected bilateral feet and ankle disorders. 

6. Entitlement to service connection for post-phlebitic syndrome, right lower extremity, as secondary to service-connected bilateral feet and ankle disorders. 

7. Entitlement to service connection for post-phlebitic syndrome, left lower extremity, as secondary to service-connected bilateral feet and ankle disorders. 

8. Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure. 

9. Entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure. 

10. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, V.W.


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1963; and from August 1963 to July 1966.  His DD 214 confirms that he served in the Republic of Vietnam during the Vietnam era.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006, November 2008, and June 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). Notices of disagreement were received in June 2006 and July 2009; statements of the case were issued in August 2006 and November 2009; and substantive appeals were received in October 2006 and December 2009. 

In April 2011 the Board remanded the issue of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  In a June 2012 rating decision, the RO granted the service connection for an anxiety disorder, which constitutes a full grant of the Veteran's claim.  Consequently, the issue of service connection for a psychiatric disability to include PTSD, is not before the Board.

In July 2010, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.  A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In April 2011, the Board remanded the issues for further development.  As the requested development has not been completed, with the exception of the issue of service connection for a skin disorder and an initial compensable rating for bilateral hearing loss, further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. There is no diagnosis of chloracne and any other skin disorder is not due to active service. 

2. Bilateral hearing loss is, at most, manifested by Level II hearing in the right ear and Level I hearing in the left ear.  


CONCLUSIONS OF LAW

1. A skin disorder was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2. The criteria for an increased evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letters dated in April 2005 and in March 2006.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

As for the Veteran's claim for an initial compensable rating for bilateral hearing loss, the Veteran was provided with VCAA notice in February 2009 on the underlying claim of service connection for bilateral hearing loss.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for bilateral hearing loss.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, available post-service treatment records, and lay statements have been associated with the record.  A review of the file shows that in April 2006 there is a documented formal finding of unavailability of VA records from the Houston VA Medical Center from January 1, 1987 to December 31, 1993 and notice on this matter was provided to the Veteran in March 2006.  Similarly, in October 2008 there is a formal finding of unavailability of records from the Central VA Health Care System for the period from January 1, 1983 to September 17, 1992 and notice on this matter was provided to the Veteran that same month.  

The Veteran was afforded a VA examination for skin disease in May 2011.  The examination is fully adequate as the examiner reviewed the Veteran's claims file and provided a medical opinion with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran also was afforded VA audiological examinations in May 2009 and in May 2011.  The claims folder was reviewed by the May 2009 and May 2011 VA examiners.  There also is a VA audiology note in May 2010 that provided audiometric findings.  Although it is unclear whether the May 2010 examiner reviewed claims folder, the Veteran is not prejudiced by this omission as the focus of the examination was on the current level of bilateral hearing loss.  The Veteran testified that his May 2009 audiologic examination was inadequate as the examination didn't last very long and the examiner kept adjusting his hearing aids, thereby tainting the results.  38 C.F.R. § 4.85 provides that an audiology examination is to be conducted without the use of hearing aids.  A review of May 2009 examination shows the examiner complied with the criteria in 38 C.F.R. § 4.85 and the examination is adequate for rating purposes.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Although the 2010 VA examiner did not address functional effects, the May 2009 and May 2011 VA examiners addressed the functional effects of the Veteran's hearing loss.  The claims folder also includes the Veteran's testimony in July 2010 that his hearing loss prevents him for hearing his wife talk.  Therefore the Veteran is not prejudiced by the lack of discussion of the functional effects during the VA audiology evaluation in February 2010.  The Board finds the service and post-service treatment records and the VA examinations are adequate for rating purposes.  

Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Service connection for a skin disorder

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include a skin disorder other than chloracne or other acneform diseases consistent with chloracne that becomes manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e); 38 C.F.R. 
§ 3.307(a)(6)(ii).   

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder other than chloracne or other acneform disease consistent with chloracne.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. 
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Veteran contends that he had chloracne due to herbicide exposure in service.  During a RO hearing in April 2008, the Veteran testified that several years ago he was informed that he had a skin condition due to service in Vietnam.  He stated that he now knows that this condition was chloracne and that he did not seek treatment for it earlier because he did not know what he had.  The Veteran further explained that he has had intermittent break-outs, but at service separation in 1966 he was unaware that he had a skin condition.  In a June 2008 statement he asserted that chloracne was found during a VA Agent Orange examination at the VA hospital in Temple, Texas, however, he indicated that chloracne was not documented in the report.  The March 2005 VA Agent Orange examination from Temple, Texas does not show a diagnosis of chloracne or any skin disorder.  In July 2010, the Veteran testified that he thought he had chloracne on his back.

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a skin condition.  On separation examinations in May 1963 and in July 1966, the Veteran's skin was evaluated as normal.  

After service, the Veteran was treated for various skin disorders, however the records do not show any treatment for chloracne or other acneform diseases consistent with chloracne.  After service, the medical records first show a skin disability in November 1981.  A VA hospital record in November 1981 shows that the Veteran had multiple skin nevi and verrucae, intradermal nevus of skin on his face, a fibroma mole of skin in the back of his left knee, and calcifying epithelioma of Halherbe of the left leg.  VA progress notes are replete with treatment for seborrheic keratoses and actinic keratosis.  In February 2004 the records indicate that seborrheic keratoses were diagnosed in September 1999.  VA progress notes in August 2002 show seborrheic keratoses of the face and scalp.  In July 2003 the records show the Veteran had lesions removed from his face, back, and ear.  In January 2004 keratotic lesions were removed from the thighs, chest, and neck.  In July 2004 the records show actinic keratoses and seborrheic keratoses on the back.  In September 2004 the Veteran had seborrheic keratitis and underwent removal of skin lesions from his face, scalp, ear, and arm.  VA progress notes from June 2005 to August 2008 show the Veteran had actinic keratosis on various parts of his body to include the face, ears, neck and extremities.  VA progress notes from January 2005 to May 2011 show irritated/inflamed seborrheic keratosis on various parts of the Veteran's body his body to include the scalp, face, neck, forehead, ears, chest, trunk, and extremities.

On VA examination in May 2011, the Veteran reported that he was not aware of any current ongoing skin problems and he was unaware of a chloracne diagnosis.  He stated he occasionally saw a dermatologist because he has had noncancerous skin lesions and noncancerous moles removed.  The Veteran reported that he did not have any lesions in service or at least any lesions removed during service.  The physical examination did not show any significant lesions.  The VA examiner provided diagnoses of seborrheic keratoses, skin tags, verrucous vulgaris, actinic keratoses, and no malignant lesions.  The examiner opined that the Veteran's skin problems are less likely as not caused by or a result of his military service, to include exposure to Agent Orange, because the Veteran's skin problems are routine diagnoses, which are common skin problems for many people who have never served in the military.  

The Board finds that service connection for a skin disorder is not warranted.  First, there is no diagnosis of chloracne of record.  Although the Veteran stated he has chloracne, this is a complicated medical determination requiring differentiation between different kinds of skin disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) ("opinions of experts or skilled witnesses are admissible [where] the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge").  Such a determination is not capable of lay observation; in this regard, the Veteran's testimony is not competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Second, although there multiple non-chloracne skin diagnoses, the evidence of record indicates that the disorders are not related to service.  See 38 C.F.R. § 3.303(a), (d).  The Veteran has asserted a skin condition continuously since service discharge.  The Board finds this testimony competent and credible. 

It is outweighed, however, by the VA examiner findings that the skin disorders are not related to active service.  This opinion is significantly probative because the opinion was provided upon a review of the claims file and with a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the probative value of an examination is based on whether the examiner was informed of the relevant facts in rendering a medical opinion and provides reasoning for any conclusions).  Furthermore, the service discharge examinations noted no skin disorders; thus the evidence does nto demonsrate that any skin condition began during service.  This evidence outweighs the Veteran's testimony.

The Board thus finds that the claim for service connection for a skin disorder, to include as due to Agent Orange exposure, is not warranted.  See 38 C.F.R. 3.303(d), 3.309(e); Combee, 34 F.3d at 1042.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased evaluation for bilateral hearing loss

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d). Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a),(b).

The rating decision in May 2009 granted service connection for bilateral hearing loss, effective January 2009, and assigned a zero percent rating.  On VA audiological examination in May 2009, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 25, 55, and 60 respectively; and in the LEFT ear were 25, 35, 55, and 65 respectively.  The puretone threshold average in the right ear was 41 and the average in the left ear was 45.  Speech discrimination in the right ear was 96 percent at 75 decibels and 88 percent at 65 decibels.  Speech discrimination in the left ear was 96 percent at 75 decibels and 92 percent at 65 decibels.  As the examiner listed two discrimination scores for both ears, the Board will apply the lower scores as they are more favorable to the Veteran.  The examiner stated that the functional impairment resulting from the hearing loss caused the Veteran problems hearing a conversation with multiple speakers or with background noise.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear and Level I in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII yields a noncompensable or zero percent disability rating under Diagnostic Code 6100.

An audiology note in February 2010 shows that the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 30, 55, and 65 respectively; and in the LEFT ear were 25, 40, 55, and 65 respectively.  The puretone threshold average in the right ear was 44 and the average in the left ear was 46.  Speech discrimination in both ears was 100 percent.   

Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT ear and Level I in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII yields a noncompensable or zero percent disability rating under Diagnostic Code 6100.

On VA audiological examination in May 2011, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 30, 35, 60, and 65 respectively; and in the LEFT ear were 30, 40, 60 and 65 respectively.  The puretone threshold average in the right ear was 48 and the average in the left ear was 49.  Speech discrimination in the right ear was 100 percent and 96  percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT ear and Level I in the LEFT ear.  Entering the resulting bilateral numeric designations TABLE VII yields a noncompensable or zero percent disability rating under Diagnostic Code 6100.

The examiner stated that the functional impairment resulting from the hearing loss could be expected to cause the Veteran difficulty hearing speech and following conversations especially in the presence of background noise and when the face of the person speaking would not be visible.  In an addendum in November 2012, the May 2011 VA examiner stated that she reviewed the claims folder, which was unavailable at the time of the May 2011 VA examination, and there were no changes in the her previous diagnosis or opinion. 

As during all three VA audiological examinations the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was not 55 decibels or more, or the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

Disability evaluations are based on numeric designations and are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such mechanical application warrants the assignment of a noncompensable rating for bilateral hearing loss and no more.

For the reasons discussed above the evidence does not more nearly approximate the criteria for a compensable rating for bilateral hearing loss.  The Board finds that the preponderance of the evidence is against the claim for a compensable rating for a bilateral hearing loss disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Here, aside from general complaints of hearing loss such as difficulty hearing people speak, the Veteran had no specific complaints of functional effects caused by hearing loss.  In July 2010 he testified that his hearing loss prevented him from hearing his wife talk.  This does not constitute additional functional effects, nor does it indicate an exceptional disability picture that renders the available schedular rating for the service-connected disability inadequate.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Service connection for a skin disorder, to include as due to Agent Orange exposure, is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In May 2011, the Veteran was afforded a VA examination regarding his lumbar spine disorder, bilateral knee disorder, cervical spine disorder, post-phlebitis syndrome of the lower extremities, and sleep apnea.  In an August and September 2012 VA examination and addendum, hypertension was addressed.  The examinations are inadequate for the reasons discussed below.  Therefore a remand is necessary to obtain additional opinions regarding the remaining issues on appeal.

Hypertension

Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In addition, a medical opinion's probative value is based in the rationale provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)
 
In the addendum opinion in September 2012, a VA examiner stated that based on his clinical experience and judgment, he did not believe the Veteran's longstanding hypertension, which was under very adequate control, has been caused by his psychiatric disorder nor aggravated by it.  This opinion is not adequate because the examiner provided no supporting rationale other than his experience regarding direct causation and provided no rationale whatsoever regarding aggravation.  Accordingly, remand is required for an addendum opinion.

Lumbar Spine, Right Knee, Left Knee, and Cervical Spine

Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  In addition, a medical opinion's probative value is based in the rationale provided.  Nieves-Rodriguez, 22 Vet. App. at 304.

On VA examination in May 2011, the examiner opined that it was less likely as not that the degenerative joint disease of the knees was caused by or a result of service-connected bilateral feet and ankle conditions.  The examiner also opined that the lumbar spine and cervical spine disorders were less likely as not caused by or a result of his service-connected bilateral foot or ankle condition.  The examiner did not address whether the knee, lumbar spine, and cervical spine disorders were aggravated by the service-connected disorders.  Accordingly, remand is required for addendum opinions.

Post-Phlebitic Syndrome of the Lower Extremities and Sleep Apnea

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  This "requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

On VA examination in May 2011, the examiner stated that as the Veteran did not have sleep apnea at the time of the examination an opinion regarding the etiology of the sleep apnea was not necessary.  The examiner also opined that the Veteran did not have post-phlebitic syndrome and that his bilateral lower extremity condition was less likely as not caused by or a result of his service-connected bilateral foot or ankle condition.

The Veteran's claim for service connection for post-phlebitic syndrome was received in January 2005 and his claim for sleep apnea was received in April 2005.  On VA examination in November 2005, the Veteran had a diagnosis of post-phlebitic syndrome of both lower extremities.  VA progress notes, to include entries in May 2005, November 2005, and July 2009 provide an assessment of obstructive sleep apnea.  Although the Veteran did not have a diagnosis of sleep apnea or post-phlebitic syndrome of the lower extremities on VA examination in May 2011, he has been diagnosed with post-phlebitic syndrome and sleep apnea during the appeal period.  Therefore an addendum opinion is required to ascertain the nature and etiology of sleep apnea and post-phlebitis syndrome of the lower extremities during the pendency of the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Provide the Veteran with VCAA notice that includes notice of the information or evidence needed to substantiate a claim for service connection on a secondary basis.

2. If available, return the claims file to the examiner who rendered the September 2012 opinion regarding hypertension.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's hypertension is causally or etiologically related to the Veteran's military service, to include exposure to Agent Orange.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension was either caused by or aggravated by the Veteran's service-connected psychiatric disorder.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

3. If available, return the claims file to the examiner who conducted the VA examination in May 2011 regarding the lumbar spine, cervical spine, and knee disorders.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine, cervical spine, and bilateral knee disorder were either caused by or aggravated by his service-connected bilateral foot disorder, bilateral ankle disorder, or a combination of both the service-connected disorders.  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the disease, and if so the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is asked to consider and comment on the following conflicting medical opinions of record: the November 2005 and July 2007 VA examination reports indicating that the bilateral lower extremity, cervical spine, and lumbar spine disorders were unrelated to the service-connected feet disorders; the March 2005 statement from LE noting that the lumbar spine, cervical spine, and bilateral lower extremity disorder were at least as likely as not related to the in-service feet problem that altered the Veteran's gait; the April 2005 statement from LE indicating that the Veteran's feet and ankle problems will continue to aggravate his lumbar spine condition; the September 2006 statement from KW noting that the damage to the Veteran's feet and ankles caused his back and leg problems due to an altered gait; the May 2008 statement from MSS noting that it was more likely than not that all the disabilities were related to the service-connected feet disorder; the February 2009 statement from LE noting that as a result of a previous ankle and foot injury, the Veteran's gait was altered and the altered gait resulted in low back pain; and the May 2011 VA examination whereby the examiner concluded that the Veteran had intermittent gait antalgia which could possibly be secondary to the leg length discrepancy (congenital most likely).   

4. If available, return the claims file to the examiner who conducted the VA examination in May 2011 regarding sleep apnea.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion as to whether sleep apnea is shown any time since the Veteran filed his claim in April 2005 and if so whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's sleep apnea is causally or etiologically related to the Veteran's military service, to include exposure to Agent Orange.  The examiner is asked to comment on VA progress notes in May 2005, November 2005, and July 2009, which provide an assessment of sleep apnea.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

5. If available, return the claims file to the examiner who conducted the VA examination in May 2011 regarding post-phlebitic syndrome of the lower extremities.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion as to whether post-phlebitic syndrome of the lower extremities is shown any time since the Veteran filed his claim in January 2005 and if so whether it is at least as likely as not (50 percent probability or more) that the Veteran's post-phlebitic syndrome of the lower extremities was either caused or aggravated by his service-connected bilateral foot disorder, bilateral ankle disorder, or a combination of both the service-connected disorders.  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the disease, and if so the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is asked to comment on the significance of the May 2008 statement from MSS noting that it was more likely than not that the post-phlebitic syndrome of the lower extremities was related to the service-connected bilateral foot disorder.

6. If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case before the claims file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


